Judgment, Supreme Court, New York County (Lewis Bart Stone, J.), rendered March 12, 2008, convicting defendant, after a jury trial, of three counts of burglary in the third degree and three counts of petit larceny, and sentencing him to an aggregate term of 1 to 3 years, unanimously affirmed.
We need not determine whether the statements defendant made to a detective and to his employer should have been suppressed, as any error in receiving the statements was harmless. Concur—Catterson, J.P., McGuire, Moskowitz, DeGrasse and Freedman, JJ.